Citation Nr: 0300322	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-06 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
of shell fragment wounds of the left lower extremity, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation 
for residuals of shell fragment wounds of the left upper 
extremity.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from November 
1967 to February 1970, including six months in Vietnam; he 
was awarded the Combat Action Ribbon.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of 
a January 2001 rating decision issued by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claims for 
increased evaluations for his left upper and lower 
extremity shell fragment wound residuals, as well as his 
claim for a total rating because of individual 
unemployability due to service-connected disability.  That 
rating decision also granted an evaluation 50 percent, but 
not more, for the appellant's post-traumatic stress 
disorder (PTSD) disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision has been obtained by the RO.

2.  The appellant's left lower extremity disability is 
manifested by complaints of pain without objective 
clinical findings relating to scars or limitation of 
motion.

3.  The appellant's left upper extremity disability is 
manifested by complaints of pain without objective 
clinical findings relating to scars or limitation of 
motion.

4.  The appellant is currently receiving medication for 
his psychiatric disability.

5.  The appellant's psychiatric disability is manifested 
by persistent chronic depression, anxiety with panic 
attacks, poor personal hygiene, difficulty relating to 
people, problems with anger management, social isolation, 
flashbacks, reduced concentration, impairment of short-
term memory, hypervigilance, sleep disturbance, including 
nightmares, and survivor guilt.  

6.  The appellant's current psychiatric diagnosis is PTSD; 
his GAF scores between 1999 and 2002 ranged from 35 to 55.

7.  The appellant's psychiatric disability is productive 
of occupational and social impairment with deficiencies in 
most areas but not total occupational and social 
impairment.

8.  The appellant has a GED; he last worked full-time in 
January 2001 and his work experience most recently 
consists of gainful employment as a mechanic.

9.  The appellant's service-connected disability, as a 
result of this decision, consists of a psychiatric 
disability evaluated as 70 percent disabling and a left 
lower extremity disability evaluated as 10 percent 
disabling. 

10.  With consideration of the appellant's educational 
background and occupational experience, and with 
resolution of doubt in the appellant's favor, it is more 
likely than not that the appellant's service-connected 
disabilities are of such severity as to preclude him from 
obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left lower extremity disability have not been met on 
either a schedular or an extraschedular basis.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2002)); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) (Precedent 
Opinion of the General Counsel of the VA).

2.  The criteria for compensable evaluations for residual 
scarring of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.1, 4.2, 4.7, 4.31, 4.118, Diagnostic Code 7805 (2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2002)).

3.  With resolution of reasonable doubt in the appellant's 
favor, the schedular criteria for an evaluation of 70 
percent, but not more, for a psychiatric disability have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2002)).

4.  With resolution of reasonable doubt in the appellant's 
favor, his service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation; thus a total rating based on individual 
unemployability is warranted.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, and 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the 
Board finds that the criteria, whether schedular or 
extraschedular, for an evaluation in excess of the 
currently assigned 10 percent for the left lower extremity 
disability have not been met.  The Board also finds that 
the criteria for a compensable evaluation for the left 
upper extremity disability have not been met and that the 
criteria for a schedular evaluation of 70 percent, but not 
more, for PTSD have been met.  Lastly, the Board finds 
that the appellant meets the criteria for individual 
unemployability.

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.  Increased rating claims.

Disability evaluations are determined by the application 
of a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised 
by the appellant, as well as the entire history of the 
appellant's disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the 
present level of disability is found in the reports of the 
VA evaluations conducted in May 1999, November 2000, 
January 2002, and February 2002; the Vet Center report 
dated in November 2000; and reports of VA outpatient 
treatment between 1999 and 2001.

A.  Claims for residuals of shell fragment wounds, left 
upper and lower extremities.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  
38 C.F.R. § 4.41.  Evaluation of injury includes 
consideration of resulting impairment to the muscles, 
bones, joints and/or nerves, as well as the deeper 
structures and residual symptomatic scarring.  See 
38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 
4.52, 4.53, 4.54.  In this case, while the appellant's 
condition involves residuals of several shell fragment 
wounds, no muscle injuries from the wounds are shown, and 
thus rating under muscle injury Diagnostic Codes is not 
indicated.  The residual disability involves scarring.

A rating decision of January 1980 granted service 
connection for residuals, shell fragment wounds with 
retained foreign bodies, left upper extremity and left 
lower extremity, each evaluated as noncompensable under 
Diagnostic Code 7805; a combined evaluation of 10 percent 
was assigned under 38 C.F.R. § 3.324.  This evaluation was 
continued until a rating decision in June 1999, which 
raised the evaluation of the left lower extremity to 10 
percent under Diagnostic Code 7805-5260 from November 1998 
and, as a consequence, terminated the 10 percent rating 
under 38 C.F.R. § 3.324.  These evaluations have remained 
in effect to the present.

Scars may be rated on the basis of any related limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  The Board notes that, while other 
Diagnostic Codes pertaining to scars were amended in 
August 2002, Diagnostic Code 7805 remained the same.  In a 
precedent opinion of the VA Office of the General Counsel, 
it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, the 
Board must apply that provision to rate the disability for 
periods from and after the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000; VAOPGCPREC 11-
97; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, neither set of criteria may be said to have a 
liberalizing effect in this case, as both the old and the 
new rating criteria produce the same disability 
evaluation.

The appellant underwent a VA medical examination in May 
1999.  His posture and gait were normal.  On 
musculoskeletal examination, the range of motion in the 
left knee joint shows reduced flexion to approximately 120 
degrees versus 140 degrees in the right knee.  Extension 
was normal in both knees.  There were no signs of 
inflammation.  There was scarring at the left volar 
surface of the wrist.  There was a healed scar of the 
anterior left leg below the knee.  The examiner rendered a 
diagnosis of chronic pain in the left wrist and leg, 
following land mine explosion injuries in Vietnam war.

A VA primary care clinic note dated in March 2000 states 
that a thorough lower extremity examination revealed only 
decreased pulses in the left ankle and foot.  Size and 
strength of the lower extremities was essentially normal 
and approximately equal.  Sensory testing was intact, as 
were deep tendon reflexes.  The assessment was left lower 
extremity pain and numbness of uncertain etiology.  

The appellant underwent another VA medical examination in 
November 2000.  The examiner reviewed the appellant's 
medical records and noted that he is left-handed.  The 
appellant reported that since separation from service, he 
has had a sensation of pain in the thigh area mainly with 
radiation into his left knee and leg.  He said that the 
pain in his left thigh area and leg had been getting worse 
and that he felt that his left leg was becoming weak.  The 
pain was almost present everyday, although it fluctuated 
in intensity throughout the day.  The pain in the left 
lower extremity was worsened by activity, such as walking.  
He said that he would wake up at night with pain in the 
areas of his shrapnel wounds, at least twice a week with 
pain in those areas.  On physical examination, the 
appellant was ambulatory and not in acute distress.  He 
walked with an antalgic gait that favored his left lower 
extremity.  Motor and sensory testing appeared grossly 
satisfactory.  The examination of the left arm showed a 
scar that is one inch, round in shape in the posterior 
aspect of the left arm.  In the proximal left arm there 
was an irregular old healed scar of around one inch in 
size.  The examiner was unable to feel the presence of 
shrapnel on palpation.  On the left thigh distally, on the 
lateral posterior aspect of the thigh, there was a four-
inch scar that appeared healed and nontender.  No shrapnel 
was present on palpation.  There was also on the medial 
aspect of the thigh distally, a round scar about one inch 
in size.  There was a scar from the shrapnel present that 
was three inches long and one inch wide over the anterior 
aspect of the left leg.  On the posterior aspect of the 
leg there was a one-inch round scar.  All of these scars 
were healed with no sign of inflammation, and were 
nontender.  Finally there is an small open round wound 
distally in the leg that the appellant felt was shrapnel 
that was coming out.  The area felt hard in consistency.  
The examiner rendered a diagnosis of shrapnel wounds of 
the left upper extremity and left lower extremity with 
chronic pain.  Radiographic examination of the left thigh 
showed shrapnel at the distal femur posterior lateral and 
the left tibia and fibula showed ORIF distal tibia and 
fibular; alignment was anatomic.  There was shrapnel at 
the lateral aspect proximal diaphysis of the left tibia.

The appellant underwent a VA medical examination in 
January 2002.  He was noted to have suffered shrapnel 
injuries to the left side of his body, primarily to his 
left wrist, left elbow and left leg.  The examiner stated 
that these were superficial shrapnel injuries and that 
there was no bone or muscle injury.  The appellant 
reported no particular problem from these.  He also had a 
history of fracturing his left tibia and left fibula six 
years ago in a motorcycle accident and had required open 
reduction internal fixation at that time.  The only 
residual from that is that he does have hardware in the 
distal tibia and fibula, which sometimes causes some pain.  
On physical examination, the appellant was noted to be 
left-handed.  His posture and gait were normal.  Skin 
examination was negative.  Musculoskeletal examination was 
negative.  He had a well-healed scar over the distal left 
tibia.  He demonstrated a normal range of motion of all 
joints.  The examiner rendered diagnoses of Raynaud's 
disease with Raynaud's phenomenon, secondary to diffuse 
small vessel disease in the hands and legs; numerous 
superficial shrapnel fragments to the left leg and the 
left hand, with no complications; and status post fracture 
with open reduction internal fixation of the left tibia 
and fibula and no residuals.  The examiner also stated 
that the appellant was unemployable because of his medical 
problems, primarily Raynaud's disease and his mental 
problems of depression and post-traumatic stress disorder.

Under 38 C.F.R. § 4.40, functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant on motion.  Disability of 
the musculoskeletal system is the inability to perform 
normal working movement with normal excursion, strength, 
speed, coordination, and endurance, and that weakness is 
as important as limitation of motion, and that a part 
which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, 
and pain on movement, swelling, deformity, or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and 
weight-bearing are also related considerations.  The Court 
of Appeals for Veterans Claims (Court) has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 
Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate Diagnostic 
Codes for the specific joint involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a 
compensable degree under the Code, a 10 percent rating is 
for assignment.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010.  

Crepitation either in the soft tissues such as the tendons 
or ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has 
arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003-5010 and 5257, 
while cautioning that any such separate rating must be 
based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently 
existing disability).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The appellant's left lower 
extremity disability due to scar, under Diagnostic Code 
7805, has been evaluated by the RO under Diagnostic Code 
5260.  Under Diagnostic Code 5260, a loss of 95 degrees of 
flexion (or flexion limited to 45 degrees) is rated as 10 
percent disabling.  Limitation of motion of the knee is 
assigned a 20 percent evaluation where extension is 
limited to 15 degrees or flexion is limited to 30 degrees.  
Diagnostic Codes 5260 and 5261.

The Board notes that the regulations contain a number of 
other provisions relating to evaluation of disability of 
the knee joint.  Diagnostic Code 5256 provides that 
favorable ankylosis of either knee warrants a 30 percent 
evaluation.  Ankylosis is considered to be favorable when 
the knee is fixed in full extension, or in slight flexion 
at an angle between 0 degrees and 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  Under Diagnostic Code 
5257, slight impairment of either knee, including 
recurrent subluxation or lateral instability, will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 20 percent evaluation may be 
assigned where there is evidence of dislocated cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Normal extension of the knee is to zero degrees, and 
normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate 
II.  According to these criteria, the appellant 
essentially has normal left knee range of motion.  
Therefore, Diagnostic Codes 5260 and 5261 are not for 
application because the appellant has not demonstrated the 
requisite limitation of flexion or extension required for 
an evaluation in excess of 10 percent.

Diagnostic Codes 5258 and 5256 are not for application, as 
there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or 
effusion into the knee joint, nor is there any medical 
evidence of ankylosis. 

While the appellant has stated that his left leg is 
painful and weak because of the shrapnel wound residuals, 
there is no recent medical evidence of such symptomatology 
in the left lower extremity.  The appellant's left lower 
extremity symptomatology has been medically found to be 
related to his Raynaud's disease and to diffusely small 
vessels in the lower legs with no focal disease.  There 
was no objective clinical evidence of recurrent 
subluxation or lateral instability of the left knee in VA 
medical records or on VA examination.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is 
expected during flare-ups or with increased use, and the 
degree of pain he has.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, 
are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this 
case, chronic pain was reported, but no muscle atrophy or 
weakness has been demonstrated and there is no clinical 
evidence of any muscle spasm.  Recent objective medical 
evidence did not show findings of patellofemoral grinding 
on motion, or crepitation or joint line tenderness.  The 
evidence does not support a rating in excess of 10 percent 
for the left lower extremity service-connected shell 
fragment wound residuals.

Consideration has been given to assigning a separate 
rating for other function impairment, per the Opinion of 
the VA General Counsel Number 23-97.  See 62 Fed. Reg. 
63604 (1997).  In this case, the medical evidence does not 
currently demonstrate locking, instability, subluxation, 
or other manifestation that would warrant an additional 
separate 10 percent rating.  Thus, the current 10 percent 
rating is based on the functional limitations described in 
the absence of instability and subluxation.  In the 
absence of such additional and separate disability, a 
separate or higher rating is not in order.  

It is again noted that the 10 percent rating is assigned 
based on the limitation of functional ability due to pain 
during flare-ups and increased use.  No subluxation or 
instability has been demonstrated.  X-rays have not 
confirmed the presence of arthritic changes, thus a 
separate rating under those provisions is not indicated.  
Also, such separate rating would not be warranted in this 
case, as the limitation of motion during flare-up and 
increased use is considered in the rating assigned.

As noted in the above discussion, the medical records in 
evidence did not reveal any limitation of function of the 
appellant's left upper extremity as a result of the shell 
fragment wounds.  In fact, there is no clinical evidence 
of treatment for the left arm shell fragment wound 
residuals.  

Although the veteran's September 2000 claim indicated that 
each scar should be rated at 10 percent, it is neither 
contended nor shown that a separate compensable rating is 
warranted under any other potentially applicable 
diagnostic code concerning rating disability from scars. 
Superficial scars that are tender and painful on objective 
demonstration, or that are poorly nourished, with repeated 
ulceration, warrant a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 and 7803, respectively.  
However, none of the appellant's pertinent medical records 
indicate that any of the scars on his left arm or leg was 
tender, painful, poorly nourished or involved repeated 
ulceration.  Rather, they have been consistently described 
as well healed and nontender.

Review of the medical evidence of record does not reveal 
that the appellant has sought recent treatment for the 
scars from the shrapnel wounds of his left arm.  After 
comparing the record as a whole with the applicable rating 
criteria, the Board is compelled to find that there is no 
basis for a compensable rating.  There is simply no 
objective evidence to support the appellant's contentions 
concerning the severity of this disability.

In particular, the appellant's left arm scars do not 
currently exhibit any symptomatology.  There is no 
indication that any one of the left arm scars is a 
superficial scar that is poorly nourished with repeated 
ulceration.  There is no indication that any one of the 
left arm scars is tender or painful on objective 
demonstration.  There is no indication that any one of the 
left arm scars limits the function of any of the 
appellant's organs or other body parts.  Therefore, a 
compensable evaluation is not available for the scar based 
on symptomatology or limitation of function.  See 
38 C.F.R. § 4.14.

Without a showing of a poorly nourished superficial scar 
with repeated ulceration, a compensable rating is not 
warranted under Diagnostic Code 7803.  Furthermore, 
without a finding of a superficial tender or painful scar 
on objective demonstration, a compensable evaluation is 
not assignable under Diagnostic Code 7804.  In addition, 
without a showing that the service-connected left arm 
scars limit some function, a compensable rating under 
Diagnostic Code 7805 cannot be awarded.

Thus, none of the pertinent Diagnostic Codes provide a 
basis for an increased (compensable) rating for the left 
arm shrapnel scars.  Accordingly, the rating schedule does 
not provide a basis for a compensable evaluation for this 
left arm scar disability given the essentially negative 
examination findings in this case.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4, Diagnostic Codes 7803, 7804, and 7805.

As noted above, the rating criteria for Diagnostic Codes 
7803 and 7804 were revised, effective from August 30, 
2002.  The Diagnostic Code 7803 criteria provide for a 10 
percent rating for a superficial, unstable scar, i.e., one 
where, for any reason, there is frequent loss of covering 
of skin over the scar.  This has neither been contended 
nor shown.  The criteria for revised Diagnostic Code 7804 
remain essentially the same: a 10 percent rating is 
provided for a superficial scar that is painful on 
examination.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  As the rating criteria remain essentially the 
same, and as it is neither contended nor demonstrated that 
the veteran may be entitled to a compensable rating under 
the revised criteria, the Board finds that the veteran has 
not been prejudiced by its consideration of the revised 
rating criteria.  Cf. Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses in its decision a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, 
if not, whether the claimant has been prejudiced thereby). 

The appellant has indicated that he should be rated as 
more than 10 percent disabled for his left lower extremity 
disability and that he is entitled to a compensable 
evaluation for his left upper extremity disability.  
However, the appellant, as a layperson, is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); See also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.  The VA 
outpatient records and the VA medical examination reports 
do not show the clinical findings required for increased 
evaluations.  These clinical assessments are considered 
persuasive as to the appellant's degree of impairment due 
to his left upper and lower extremity disabilities since 
they consider his overall industrial impairment due to his 
left arm and leg.

Notwithstanding the above discussion, a rating in excess 
of a currently assigned schedular evaluations may be 
granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board finds no evidence that neither the appellant's 
service-connected left upper extremity disability nor his 
left lower extremity disability has presented such an 
unusual or exceptional disability picture at any time as 
to require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified 
[in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that the two schedular evaluations in this 
case are not inadequate.  As discussed above, there are 
higher ratings for lower extremity disability, and for 
scars, but the required manifestations have not been shown 
in this case.  The Board further finds no evidence of an 
exceptional disability picture in this case.  The 
appellant has not required any recent hospitalization for 
either disability.  The appellant has not offered any 
objective evidence of any symptoms due to the left arm or 
leg disabilities that would render impractical the 
application of the regular schedular standards.  
Consequently, the Board concludes that the assignment of 
an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an 
increased rating claim, it is well established that the 
Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach 
such a conclusion on its own.)

The findings needed for the next higher evaluations are 
not demonstrated in the evidence of record.  Since the 
preponderance of the evidence is against the allowance of 
an evaluation in excess of 10 percent for the appellant's 
left lower extremity disability, as well as against the 
allowance of a compensable rating for the left upper 
extremity disability, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B.  PTSD claim.

The appellant underwent a VA psychiatric examination in 
May 1999.  Subjectively, the appellant described 
experiencing chronic, persistent, uneasy feeling, 
restlessness and hypervigilence.  He reported exaggerated 
startle and said he jumps at loud unexpected noises.  He 
reported recurring memories and flashbacks and he stated 
that, at work, an electrical air compressor, when it comes 
on, makes a sound similar to a machine gun, which 
precipitates acute panic and re-experiencing phenomenon.  
He described recurring panic attacks of anxiety and 
frustration.  The examiner noted that the appellant is 
socially isolated, avoiding crowds, people and public 
places and that he has low frustration tolerance with 
recurring temper outburst and explosive temper.  He said 
that his sleep is impaired with frequent awakening 
throughout the night and that he checks the house for 
security and that he keeps a pistol beside his bed.  He 
said he is depressed in mood on most days, most of the 
time and considers it his normal mood.  He reported 
tending to dwell on problems and worry.  On mental status 
examination, the appellant demonstrated poor dentition.  
His gait was said to be impaired secondary to his left 
leg.  His memory functions were intact.  He was alert with 
clear sensorium and fully oriented.  His mood was 
anhedonic.  His affect was anxious and depressed.  He 
described a past history of general suicidal ideation.  He 
denied current suicidal or homicidal ideation, intent or 
plan.  The examiner said that the appellant does 
experience hallucinatory phenomenon, but was not 
delusional.  His thoughts were goal oriented.  The 
examiner rendered a diagnosis of PTSD and assigned a GAF 
score of 55, current and past year.

The appellant underwent a VA examination in November 2000.  
He reported that thoughts of Vietnam keeps him depressed, 
that at work there was an air compressor that sounds like 
the M-60 machine gun that he used and that the rain tended 
to trigger memories of the monsoon season.  Things the he 
came in contact with everyday triggered memories of 
Vietnam.  He said that found himself getting angry over 
little things and tended to fly off into a rage.  He said 
that he cannot stand to feel helpless and that his 
helplessness turns into anger.  He continues to feel like 
he is "hyper inside", feels like he has got to do 
something.  He gets a warm feeling all over his body.  He 
does not feel comfortable in crowds. He reported 
continuing to get up two to three times a night, every 
night, like clockwork, to check out the house to make sure 
that everything his safe.  He has held fifteen to twenty 
different jobs over the years; he would either get fired 
or quit.  He does not feel comfortable working around 
people.  He has difficulty concentrating and focusing his 
attention.  He has difficulty completing tasks that he 
begins.  He is absentminded and tends to misplace things 
and is very forgetful.  On mental status examination, 
grooming and hygiene were fair.  The appellant's attitude 
was pleasant and cooperative, he was able to interact and 
relate to examiner appropriately.  The appellant exhibited 
a normal range of affective responses that were 
appropriately related to thought content.  His speech was 
spontaneous with a normal rate and rhythm.  Thinking was 
goal directed, associations were tightly linked and ideas 
were related.  He denied any current suicide thoughts but 
admitted that in the past he has had suicidal thoughts 
when he was drinking alcohol heavily and feeling depressed 
and useless.  He denied any hallucinatory or any 
delusional thinking.  The appellant appeared to have some 
impairments in immediate recall, he was able to recall two 
out of three objects after a five-minute period of 
distraction.  The examiner rendered an Axis I diagnosis of 
PTSD and assigned a GAF score of 55.  The examiner also 
noted that the appellant tended to get into arguments and 
have interpersonal conflicts when working with other 
people and that he had few friends, experienced panic 
attacks and had impairments in concentration and memory.

The evidence of record includes a summary of services 
rendered at the Vet Center and dated in November 2000.  
The appellant's counselor stated that he found the 
appellant to be suffering from moderate to severe symptoms 
of PTSD.  These symptoms included sleep disturbance, 
intrusive thoughts, survivor's guilt, anger outbursts and 
flashbacks.  In July 2000, he complained of depression, 
anxiety increased PTSD symptoms and anger outbursts.  

A letter from a VA psychologist, dated in December 2000, 
stated that the appellant had a GAF of 43 on November 23, 
2000.  The psychologist also stated that the appellant's 
psychiatric condition was worsening.

Review of the appellant's VA outpatient mental health 
treatment records reveals that he complained of decreased 
appetite, increased startle reaction, increased anger and 
intrusive thought in May 2000.  In January 2001, his 
treating psychiatrist noted that the appellant continued 
to receive treatment for severe chronic PTSD that was 
causing severe social and occupational impairment.  He was 
described as being extremely anxious, jittery and feeling 
worse than before.  The psychiatrist saw the appellant in 
May 2001, and stated that the appellant's severe chronic 
PTSD was causing severe social and occupational impairment 
and unemployability.  The appellant was described as 
remaining chronically and persistently depressed, 
anhedonic and anxious with recurring panic attacks, sleep 
impairment, intrusive recollections and recurring 
nightmares.  The doctor assigned a GAF score of 45.  In 
June 2001, the appellant was seen by a VA psychologist who 
noted that the appellant's personal hygiene was poor.  A 
recent increase in startle response and intrusive thoughts 
was also noted.  The psychologist opined that, due to the 
appellant's near constant state of depression and anxiety 
and his tremulous and fearful presentation, he simply did 
not see how the appellant could be employable.  The 
psychologist further stated that the appellant certainly 
could not maintain the pace and persistence needed for 
gainful employment.

The appellant underwent another VA psychiatric examination 
in February 2002.  He reported that he wakes up at night 
and hears voices and hears his name being called.  He also 
reported flashbacks of Vietnam incidents and experiences.  
He hears noises; they bother him and he gets jumpy.  He 
tries to avoid "war voices" and he does not like to talk 
about it.  He denied seeing things.  He complained of 
being anxious, nervous at all times.  He also reported 
that he feels depressed and his appetite has worsened.  He 
denied suicidal or homicidal ideation.  He reported that 
his leg injuries from Vietnam bother him because he has 
difficulty working; he had not worked since December.  He 
also reported being angry and irritable.  On mental status 
examination, he was oriented to time, place and person.  
His mood was "down."  His affect was constricted.  His 
speech was of regular rate and rhythm.  His memory was 
fair.  His psychomotor function was positive for 
restlessness.  He was positive for auditory, but not 
visual, hallucinations.  He did not demonstrate any 
illusions, suicidal or homicidal ideation, delusions, 
obsessions, compulsions, looseness of association, flight 
of ideas, tangengiality, circumstantiality or thought 
blocking.  His judgment and insight were fair.  The 
examiner rendered a diagnosis of PTSD, severe and chronic 
and assigned a GAF score of 48.  The examiner stated that 
the appellant had post-traumatic stress disorder symptoms 
that had been worsening with his medical condition/leg 
problems.

In July 2002, the appellant reported that he was again 
enrolled in anger management classes at the Vet Center.  
Prior classes had not been sufficient.

Under the General Rating Formula for Mental Disorders, 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name, will be rated as 100 percent 
disabling.  

A 70 percent rating is assigned for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association 
(DSM-IV).

In this case, a June 1999 rating decision granted service 
connection for PTSD and assigned a rating of 30 percent 
from November 1998.  The appellant has appealed the 
January 2001 rating that assigned a 50 percent evaluation, 
effective in September 2000.

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the global assessment of functioning (GAF) is a 
scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health-illness and a 51-60 rating indicates 
moderate difficulty in social, occupational or school 
functioning.  See also, Cathell v. Brown, 8 Vet. App. 539 
(1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
wherein the Court stated that a "GAF of 50 is defined as 
['][s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).[']"  The 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (Fourth 
Edition) describes a 41 to 50 rating as involving serious 
symptoms or any serious impairment in social, occupational 
or school functioning.  A 31 to 40 rating is described as 
involving some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking or 
mood.  The example given was that of a depressed man who 
avoided friends, neglected family and was unable to work.  
The appellant's GAF score since 1999 has ranged from 35 to 
only 55 at best.  More recently, it has ranged from 43 to 
48.

The evidence of record establishes that the appellant has 
expressed some suicidal ideation.  There is no evidence of 
record that he ever engaged in obsessional rituals.  The 
evidence demonstrates near-continuous depression that has 
affected the appellant's ability to function 
independently, appropriately and effectively.  There is 
some documentation in the record of unprovoked 
irritability but not of any periods of violence, or any 
spatial disorientation.  There is evidence of neglect of 
personal appearance and hygiene.  The evidence also 
indicates that the appellant has such symptoms as: 
anxiety, depression and impairment of short-term memory, 
concentration and judgment, as well as disturbances of 
motivation and mood and an inability to establish and 
maintain effective work and social relationships.  The 
evidence of record also shows that the appellant cannot 
handle stressful circumstances due to his service-
connected PTSD.  The evidence demonstrates that the 
appellant suffers from such symptoms as panic attacks, 
chronic sleep impairment, and some memory loss.  He does 
demonstrate reduced reliability and productivity due to 
distractibility and problems with concentration, as well 
as some disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Upon review of all the evidence of record, the Board 
concludes that there is enough evidence to support a 
schedular evaluation of 70 percent for the appellant's 
psychiatric disability.  The medical evidence shows that 
the appellant's psychiatric symptomatology has been severe 
enough such that the recent GAF scores assigned by VA 
examiners have ranged between 43 and 48.  These clinical 
assessments are considered persuasive as to the 
appellant's degree of impairment due to the PTSD since 
they consider the his overall industrial impairment due to 
his psychiatric illness.  The appellant has demonstrated 
significant depression and anxiety with panic attacks.  
For example, the psychiatric findings of May 2001 
explicitly found severe social and industrial impairment 
and unemployability caused by chronic persistent 
depression, anhedonia, anxiety, recurring panic attacks, 
sleep impairment, intrusive recollections and recurring 
nightmares.  The Board finds that these psychiatric 
symptoms, coupled with the appellant's GAF scores, more 
closely approximate a 70 percent evaluation.

However, in light of the evidence of record and the above 
legal criteria, the Board finds that the appellant is not 
entitled to a 100 percent schedular rating.  The evidence 
of record does not indicate that the appellant suffers 
from total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  In reaching its conclusion, the 
Board notes that despite some significant psychiatric 
symptoms, the appellant's speech, behavior and manner are 
essentially appropriate much of the time.

II.  TDIU claim.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent 
or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent 
or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  The existence or degree of non-service-
connected disabilities or previous unemployability status 
will be disregarded where the percentages for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency, such service-connected 
disabilities render the veteran unemployable. 38 C.F.R. 
§§ 3.340, 4.16.

Presently, the appellant has a service-connected PTSD 
disability rated, as a result of the above grant of 
benefits, at 70 percent and he has a left lower extremity 
disability evaluated at 10 percent.

A determination regarding individual unemployability due 
to service-connected disorders involves consideration of 
objective impairment with consideration of factors 
affecting the individual, where necessary, to reflect the 
true level of the veteran's disability.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

In this case, the appellant has a GED, and has had 
occupational experience in truck driving and as a 
mechanic.  He has reported that he last worked in January 
2001.  He has worked as a truck driver, at a funeral home, 
and at a sheet metal and bottling company at different 
times.  As of May 1999, he had been working for two years 
as a radiator and air conditioner mechanic in an 
automobile repair shop.  He had previously worked in a 
mobile home manufacturing plant for approximately ten 
years.  Prior to that, he did various odd jobs including 
truck driving.

Based on its review of the relevant evidence relating to 
the psychiatric disability discussed above, and giving the 
benefit of the doubt to the appellant, the Board finds 
that it is as likely as not the appellant is precluded 
from work by his psychiatric disability as he is due to 
his other non-service-connected impairments.  The 
depression and anxiety, panic attacks, memory and 
concentration deficits, poor personal hygiene and poor 
anger control clearly interfere with the appellant's 
capacity to engage in substantially gainful employment.  
As the appellant has been found by a VA psychiatrist and a 
VA psychologist to be unable to establish or maintain 
effective social and occupational relationships and to be 
unable to handle stressful circumstances and because 
unemployability has been implied by these providers 
because of his psychiatric symptomatology, a total 
disability based upon individual unemployability is 
warranted.

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With 
few exceptions, this law is applicable to all claims filed 
on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, in this case, VA's duties with respect 
to the appellant's PTSD and TDIU claims have been 
fulfilled, particularly in light of the grants of benefits 
herein.

The appellant was notified of the information necessary to 
substantiate his two other increased ratings claims by 
means of the discussions in the May 2001 Statement of the 
Case (SOC) and the May 2002 Supplemental Statement of the 
Case (SSOC).  He was informed by the January 2001 rating 
decision that the medical evidence of record did not show 
that his current shell fragment wound residuals in the 
left upper and lower extremities symptoms more closely 
approximated the next respective higher rating.  
Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the appellant was afforded VA medical examinations.  
The RO obtained Social Security Administration records and 
VA medical records.  The appellant was offered the 
opportunity to submit additional evidence, but he did not 
do so.  Therefore, there is no indication that additional 
relevant medical records exist.

After reviewing the record, the Board is satisfied that 
all relevant facts with respect to the increased rating 
claims at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit to flowing to the veteran are to be 
avoided).  

Moreover, given the completeness of the present record 
which shows substantial compliance with the notice and 
assistance provisions of the new legislation the Board 
finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The RO provided the appellant with the pertinent 
evidentiary development that was subsequently codified by 
VCAA and the implementing regulations.  In addition to 
performing the pertinent development required under VCAA 
and the implementing regulations, the RO notified the 
appellant of his right to submit evidence.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, the appellant has not asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 10 percent for 
the appellant's left lower extremity disability is denied.

Entitlement to a compensable evaluation for the 
appellant's left upper extremity disability is denied.

Entitlement to a schedular evaluation of 70 percent, but 
not more, for the appellant's psychiatric disability is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

A total disability evaluation based on individual 
unemployability is granted subject to the law and 
regulations governing the award of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

